Citation Nr: 1231248	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-41 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel 


INTRODUCTION

The Veteran had active service from December 1979 to June 1992, from November 1999 to March 2000 and from August 2006 to February 2007, as well as periods of Army National Guard service.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).  During the pendency of the appeal, the Veteran relocated to the State of Missouri and the St. Louis RO properly has jurisdiction over the claim.  


FINDINGS OF FACT

1.  The Veteran sustained a left knee disability in a November 1998 work related accident.  

2.  The Veteran's left knee disability increased in severity during his period of active service that commenced in August 2006.  


CONCLUSION OF LAW

A left knee disability, a torn meniscus of the left knee, status post left knee replacement, was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this decision, the Board grants the service connection claim and as this represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is unnecessary.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A pre-existing injury will be considered to have been aggravated by service when there is an increase in disability during such service.  38 C.F.R. § 3.306.

In this case, the Veteran has contended that he injured his left knee during a period of active duty for training in May 1998, and that his current impairment is a result of that injury.  The only evidence supporting this concept, however, is the testimony of the Veteran and that of his friend.  Contemporaneous records show no such injury, but instead show a November 1998 work related injury, with subsequent complaints dating from then, including surgery in 2002 (anterior cruciate ligament reconstruction).  The Board considers those contemporaneous records to be more probative as to the time and place of the Veteran's original injury than the assertions made by the Veteran and his friends years after the event.  Accordingly, it may not be concluded that a left knee disability was incurred during service.  

This conclusion, however does not end the Board's inquiry.  The record also shows that the Veteran was deployed to Southwest Asia in 2006 for a period of active duty, during which he was seen a number of times for his knee, with the examiner commenting the Veteran's symptoms have increased in severity.  Following re-deployment, the Veteran's knee had deteriorated to the point where total knee replacement was accomplished in February 2008, and in November 2008, the Veteran was found to be disqualified for further military duty.  

This record makes it plain that while a left knee disability was not incurred in service, it increased in severity during a period of active service.  Service connection for left disability, aggravated by service is granted.  

In reaching this decision, the Board notes the RO obtained a medical opinion in 2009, to the effect that the Veteran's military service did not aggravate his left knee condition.  That opinion, however, offered no rationale for the assertion and as it is inconsistent with the content of the records generated during the Veteran's last overseas deployment, it is not accorded any probative value.  


ORDER

Service connection for left knee disability, torn meniscus, status post left knee replacement is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


